Citation Nr: 1631667	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  15-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a concussion, claimed as a skull fracture.  

2.  Entitlement to service connection for residuals of a concussion, claimed as a skull fracture.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In December 2015, the Board remanded this matter for further development.  The requested development has been completred and complies with the Board remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The newly reopened claim of service connection for residuals of a concussion, claimed as a skull fracture, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for residuals of a brain concussion in March 1983.  

2.  Evidence received since the denial of entitlement to service connection for residuals of a brain concussion raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of service connection for residuals of a brain concussion since a March 1983 Board denial has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decision on this claim as it relates to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a concussion, claimed as a skull fracture, further assistance is not required to substantiate the claim.

New and Material

"New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the March 1983 Board decision, the Board observed that the Veteran was treated for injuries sustained in a fall while fishing in August 1962.  His recall was excellent and it was reported that he apparently did not lose consciousness.  A VA neurological examination disclosed no abnormalities.  The Veteran was noted to have become unresponsive on the day after admission.  At that time he showed no neurologic deficits.  On consultation, a neurologist found no definite neurological signs.  The following day, the Veteran appeared alert and responsive.  Further neurological examination disclosed essentially negative findings.  It was reported that that the Veteran allegedly had several periods of unconsciousness while in physical therapy.  He received further neurologic and neuropsychiatric evaluations.  It was the impression of the neuropsychiatrist that the Veteran had a schizoid personality.  It was also reported that the neurologic examination was essentially negative.  It was further noted that the Veteran experienced no further episodes of loss of consciousness.  Physical examination, conducted at the time of hospital discharge in October 1962, disclosed no abnormalities.  The diagnoses were brain concussion, abrasion of the left buttock, lumbosacral strain, and schizoid personality. 

The Board also noted that further review of the service clinical records showed. treatment on several occasions in 1964 for complaints of chest pain, vertigo, dizziness, shortness of breath, syncopal episodes and paresthesias of the upper extremities.  It indicated that electroencephalographic studies, taken in May 1964, revealed no abnormalities and that the separation physical examination, showed no pertinent complaints or abnormal findings.

The Board further observed that the December 1981 VA examination showed no evidence of a brain concussion or residuals of a head injury and that no neurological abnormalities were demonstrated. 

The Board found that although the Veteran reportedly sustained a brain concussion in military service in 1962, there was no clinical evidence of current residuals.  It noted that the separation physical examination and the recent VA examination showed no evidence of residual disability.  It also stated that the various complaints and symptoms noted in 1964 were the result of hyperventilation syndrome.   It concluded that the brain concussion that was diagnosed during military service resolved without residual disability.

Evidence available at the time of the denial included the Veteran's service treatment records, his application for compensation, and the results of the December 1981 VA examination. 

Evidence received subsequent to the March 1983 decision includes numerous treatment records, both VA and private, and statements and arguments from the Veteran and his representative.  

Treatment records added to the record include a May 2016 CT scan of the brain, at which time the Veteran was noted to have mild global atrophy and chronic arachnoid cyst versus encephalomalacia in the left temporal lobe.  The Board observes that one of the causes of encephalomalacia is head trauma.  

The basis for the prior denial was that the Veteran did not have a current residuals of the inservice concussion. The treatment records added to the record reveal that the Veteran has currently been diagnosed with encephalomalacia which may be caused by a head injury.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the March 1983 decision is new and material to reopen service connection for residuals of a concussion, claimed as a skull fracture.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.


ORDER

New and material evidence having been received, the appeal to reopen service connection for residuals of a concussion, claimed as a skull fracture, is granted. 


REMAND

As the matter has been reopened, further development is required, to include scheduling the Veteran for a VA examination to determine the nature and etiology of any current haead trauma/brain injury residuals, and their relationship, if any, to his period of service, to include the inservice concussion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any head trauma/brain injury.  The entire record should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  The examiner is requested to offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that any current head trauma/brain injury, if found, had its onset in service or is otherwise related to the Veteran's period of service, to include the inservice concussion sustained by the Veteran?

Complete detailed rationale is requested for any opinion that is rendered. 

2.  Review the record.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


